PER CURIAM.
The trial court did not err in denying appellant’s motion seeking to exercise a right of redemption by satisfaction of the senior mortgage after the foreclosure sale, but before certificate of title was issued by the clerk of circuit court. Appellant, a junior encumbrancer, was joined as a party defendant in appellee Federal Land Bank of Columbia’s foreclosure action. Appellant’s right of redemption of the senior mortgage held by Land Bank was extinguished upon rendition of the foreclosure judgment. Appellant misconstrues Section 45.031(1), Florida Statutes (1983), since the provision for a right of redemption “at any time before the sale” refers to the mortgagor’s right of redemption, and not the right *55of a junior mortgagee or lienholder, prior to foreclosure, to redeem by payment of a senior mortgagee and be subrogated to that mortgagee's rights. Islamorada Bank v. Rodriguez, 452 So.2d 61, 63 (Fla. 3rd DCA 1984); see also, Glendale Federal Savings & Loan Association v. Guadagnino, 434 So.2d 54 (Fla. 4th DCA 1983); Shipp Corp., Inc. v. Charpilloz, 414 So.2d 1122 (Fla. 1st DCA 1982).
AFFIRMED.
MILLS, SMITH and THOMPSON, JJ., concur.